Appellate Case: 21-5087     Document: 010110660913       Date Filed: 03/22/2022    Page: 1
                                                                                   FILED
                                                                       United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                          Tenth Circuit

                              FOR THE TENTH CIRCUIT                          March 22, 2022
                          _________________________________
                                                                          Christopher M. Wolpert
                                                                              Clerk of Court
  UNITED STATES OF AMERICA,

        Plaintiff - Appellee,

  v.                                                          No. 21-5087
                                                    (D.C. No. 4:20-CR-00095-JFH-1)
  CHARLES DEAN STUDIE,                                        (N.D. Okla.)

        Defendant - Appellant.
                       _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

 Before MATHESON, KELLY, and PHILLIPS, Circuit Judges.
                   _________________________________

       Charles Dean Studie pleaded guilty to a drug conspiracy and related firearms

 charges and received a 228-month prison sentence. He has appealed from that

 sentence despite the appeal waiver in his plea agreement. The government now

 moves to enforce that waiver under United States v. Hahn, 359 F.3d 1315, 1328

 (10th Cir. 2004) (en banc) (per curiam). Through counsel, Studie emphasizes that he

 retains the right to bring an ineffective assistance of counsel claim via 28 U.S.C.

 § 2255, but he concedes that his appeal waiver deprives him of any remedy on direct

 appeal.


       *
          This order and judgment is not binding precedent, except under the doctrines
 of law of the case, res judicata, and collateral estoppel. It may be cited, however, for
 its persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Appellate Case: 21-5087    Document: 010110660913       Date Filed: 03/22/2022    Page: 2



       When deciding a motion to enforce an appeal waiver, we normally ask:

 “(1) whether the disputed appeal falls within the scope of the waiver of appellate

 rights; (2) whether the defendant knowingly and voluntarily waived his appellate

 rights; and (3) whether enforcing the waiver would result in a miscarriage of justice.”

 Hahn, 359 F.3d at 1325. But we need not address a Hahn factor that the defendant

 does not dispute. See United States v. Porter, 405 F.3d 1136, 1143 (10th Cir. 2005).

 In light of Studie’s non-opposition, we grant the government’s motion to enforce and

 dismiss this appeal.


                                            Entered for the Court
                                            Per Curiam




                                            2